DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered. 

Claim Objections 

Claims 5, 10, and 12 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. 

Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. 

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Appropriate correction is required.

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 6, 9-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claims 1 and 16, with respect to the limitation "converting said lithium hydroxide into lithium carbonate,” while there is written description support for converting said lithium hydroxide into lithium carbonate by reacting lithium hydroxide with carbon dioxide (see paragraph 0099), there appears to be insufficient written description support for the full scope of the recited limitation that includes converting said lithium hydroxide into lithium carbonate by a reaction other than by reacting lithium hydroxide with carbon dioxide. The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) (see MPEP 2163 II (A)(3)(a)(ii)).	
	
Claims 5, 6, and 9-14 are rejected, because they also depend from the rejected claim 1. Claims 17, 19, and 20 are rejected, because they also depend from the rejected claim 16. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 6, 9-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1 and 16, with respect to the limitation "wherein said process is carried out by introducing said aqueous composition comprising said lithium sulphate into a central compartment, an aqueous composition comprising lithium hydroxide into a cathodic compartment, and an aqueous composition comprising NH3 into an anodic compartment,” the electrolysis apparatus comprising a central compartment, a cathodic compartment, and an anodic compartment has not been recited positively. It is unclear if the electrolysis apparatus comprising a central compartment, a cathodic compartment, and an anodic compartment is included in the claim scope or not.

Further, with respect to the limitation "wherein said electrolysis is a monopolar or bipolar membrane electrolysis process,” the meaning of the terms “monopolar membrane electrolysis process” and “bipolar membrane electrolysis process” in the context of forming lithium hydroxide from a lithium salt like lithium sulphate is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. Further, it is unclear if all the membranes required in a monopolar membrane electrolysis process are monopolar, or only some of the membranes in a monopolar membrane electrolysis process are monopolar. Similarly, it is unclear if all the membranes required in a bipolar membrane electrolysis process are bipolar, or only some of the membranes in a bipolar membrane electrolysis process are bipolar.

Regarding claim 11, it is unclear if all the membranes in the “bipolar three-compartment membrane electrolysis cell” are required to be bipolar. Further, the bipolar membrane is a composite of a cation exchange membrane and an anion exchange membrane. It is unclear which side of the bipolar membrane faces which electrode.

Claims 5, 6, 9-14, 17, 19, and 20  are rejected, because they depend from one of the rejected claims 1 and 16.

Allowable Subject Matter

Claims 1, 5, 6, 9-14, 16, 17, 19, and 20 are free of prior art. However, the meaning of the terms “monopolar membrane electrolysis process” and “bipolar membrane electrolysis process” in the context of forming lithium hydroxide from a lithium salt like lithium sulphate is unclear. In a monopolar membrane electrolysis process if the applicants intended to generically claim electrolytic cells comprising any type of monopolar membranes, there may be scope of enablement issues because only specific types of membranes separating different compartments may realize the claimed process. Similarly, in a bipolar membrane electrolysis process, if the applicants intended to generically claim electrolytic cells comprising any orientation of  bipolar membranes there may be scope of enablement issues, because only specific orientation of the cation exchange membrane and the anion exchange membrane constituting a bipolar membrane may realize the claimed invention. 

Reasons for Allowable Subject Matter

The prior art of record does not teach or render obvious the invention of claims 1 and 16 as a whole, including the limitation of introducing an aqueous composition comprising NH3 into the anodic compartment.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-7932. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795